Smith, C. J.,.
delivered the opinion of the court.
The appellee, a physician and surgeon, performed a minor surgical operation on the appellant, who after-*412wards instituted this action in the court below to recover of the appellee damages alleged to have been sustained by him because of the negligence of the appellee in performing- the operation. There was a verdict and judgment for the appellee.
One of the assignments of error presents for our determination the admissibility of the testimony of several surgeons that the appellee is a careful and skillful surgeon. The declaration expressly charges the appellee with the want of skill and care,” thereby putting his possession thereof directly in issue; consequently evidence thereof was admissible.
Whether this evidence would have been admissible in the absence of - such an allegation is not now before us. for consideration.
There is no merit in the other assignments of error.

Affirmed.